Citation Nr: 0713939	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-38 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an earlier effective date prior to January 22, 
2003, for the award of service connection for a kidney 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from September 1988 to 
August 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  In February 1996, the RO issued a rating decision which 
denied service connection for blood in urine as due to an 
undiagnosed illness.  The veteran was notified of this 
decision that same month, and he did not timely file an 
appeal.  

2.  In April 1997, the RO issued a rating decision which 
confirmed and continued the prior denial of service 
connection for blood in urine as due to an undiagnosed 
illness.  The veteran was notified of this decision in May 
1997, and he did not timely file an appeal.

3.  On January 22, 2003, the RO received the veteran's claim 
seeking service connection for a kidney disorder.

4.  In May 2003, the RO issued a rating decision which 
granted service connection for a kidney disorder, secondary 
to his service-connected hypertension, effective from January 
22, 2003.


CONCLUSION OF LAW

The criteria for an effective date prior to January 22, 2003, 
for a grant of service connection for a kidney disorder, 
secondary to service-connected hypertension, have not been 
met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The RO's letter, 
dated in February 2003, as well as other letters, the 
statement of the case, and supplemental statement of the 
case, advised the veteran of the foregoing elements of the 
notice requirements.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 
 
Further, the Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.  
Although complete notice may not have been provided to the 
appellant prior to the initial adjudication herein, the 
appellant has not been prejudiced thereby.  The content of 
the notice subsequently provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify, and the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, to respond to 
VA notices, and otherwise afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records, VA medical treatment records, and identified private 
treatment records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board notes that the facts in this 
matter are in dispute.  The veteran is essentially seeking an 
earlier effective date based upon a prior claim he filed in 
1995.  This claim, and the RO's subsequent actions based on 
it, are of record.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

Historically, the veteran served on active duty in the Army 
from September 1988 to August 1995.  

In February 1996, the RO issued a rating decision which 
denied service connection for blood in urine as due to an 
undiagnosed illness.  The veteran was notified of this 
decision that same month, and he did not timely file an 
appeal.  This decision was subsequently readjudicated and 
confirmed by an RO decision, dated in April 1997.  The 
veteran was notified of this decision in May 1997, and he did 
not timely file an appeal.

On January 22, 2003, the RO received the veteran's current 
claim seeking service connection for a kidney disorder.

In May 2003, the RO issued a rating decision which granted 
service connection for a kidney disorder, secondary to his 
service-connected hypertension, and assigned thereto a 30 
percent disabling rating, effective from January 22, 2003.  
The veteran has appealed this decision seeking an effective 
date prior to January 23, 2003, for the award of service 
connection for a kidney disorder.

The effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

A claim is defined as a formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 
3.1(p) (2006).  An informal claim is any communication or 
action indicating an intent to apply for one or more 
benefits.  38 C.F.R. § 3.155(a) (2006).  

The effective date of the grant of benefits based on a 
reopened claim shall be the date of receipt of claim or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(r).

A review of the veteran's claims folders fails to reveal any 
basis upon which to grant an earlier effective date, prior to 
January 23, 2003, for the grant of service connection for a 
kidney disorder.  After reviewing the evidence of record, the 
Board finds that the veteran's initial claim for service 
connection for a kidney disorder, either formal or informal, 
was received by the RO on January 23, 2003.  Thus, under 38 
C.F.R. § 3.400 which uses the later of the date of claim or 
the date entitlement alone, an earlier date is not warranted.

The veteran argues that he should be granted service 
connection for a kidney disorder effective from his claim in 
September 1995.  He essentially contends that urine in the 
blood was a symptom of his kidney disorder, and that the 
effective date of service connection should be retroactively 
applied to that initial claim date.  Even if the Board were 
to accept this theory, the RO's April 1997 decision denied 
the veteran's claim, and he did not timely file an appeal.  
Thus, that decision is final.  38 U.S.C.A. § 7105 (West 
2002).  Pursuant to 38 C.F.R. § 3.400(r), the effective date 
of the grant of benefits based on a reopened claim shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  Hence, the later date would still be the 
date of the veteran's claim, submitted on January 22, 2003.  

A review of the veteran's claims folders fails to reveal a 
claim for service connection for a kidney disorder, informal 
or formal, prior to January 22, 2003.  Thus, under the cited 
legal authority, no earlier effective date for service 
connection is permitted.   


ORDER

An earlier effective date prior to January 23, 2003, for an 
award of service connection for a kidney disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


